                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                         UNITED STATES DISTRICT COURT
                                   9                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JEBERIAH MOORE,
                                  11                                                        Case No. 18-00101 EJD (PR)
                                                             Plaintiff,
                                  12                                                        ORDER OF DISMISSAL
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14    CDCR, et al.,
                                  15                        Defendants.
                                  16

                                  17             Plaintiff, a California state prisoner, filed a pro se civil rights action pursuant to 42
                                  18   U.S.C. § 1983. On March 21, 2019, the Court granted Defendants’ motions to dismiss the
                                  19   ADA claim against them and granted Plaintiff leave to file an amended complaint to
                                  20   attempt to state an Eighth Amendment deliberate indifference claim within twenty-eight
                                  21   days, i.e., no later than April 18, 2019. (Docket No. 43.)
                                  22             The deadline for Plaintiff to comply with the Court’s order has passed. Because
                                  23   Plaintiff has failed to file an amended complaint in the time provided, this action is
                                  24   DISMISSED without prejudice. The Clerk shall terminate all deadlines and close the file.
                                  25             IT IS SO ORDERED.
                                  26   Dated: _____________________
                                                5/6/2019                                     ________________________
                                  27                                                         EDWARD J. DAVILA
                                                                                             United States District Judge
                                  28
                                       Order of Dismissal
                                       p:\pro-se\ejd\cr.18\00101moore_dism.docx
